DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes the legal language “comprises” in lines 1, 2 and 7.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 1, “a hollow portion fitted with the penis” lines 2-3, “contact the human body” line 5 and “coupled to a leg” line 8 recite the human body.
Regarding claim 6, “a hollow portion fitted with the penis” lines 2-3, and in line 5, “support ring fitted with the penis” positively recite the human body.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Claim 1 – “the glans” lines 3-4 and 6, “the body side” lines 4-5, “the penis shaft” line 5, “the human body” lines 5 and 8 and “the penis” lines 5-6 lack antecedent basis. 
	Claim 2 – “the inner side” line 3 lacks antecedent basis.

	Claim 3 – “the front side” line 3, lacks antecedent basis.

	Claim 6 – “the penis” lines 2-3, 3, 4, 5 and 6, “the glans” line3 and “the penis shaft” line 6 lack antecedent basis.
	Claim 7 – in lines 4-6, “and installed is the band winding part” is unclear because it is unclear what structure is being set forth by “installed”.  In line 4, “the outside” lacks antecedent basis.

Allowable Subject Matter
Claims 1-7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest a penis device including a main body including an elastic traction part to provide a traction force for moving the glans forward and a traction unit including a coupling part and elastic band to provide an elastic force for pulling the penis as set forth in claim 1.
Regarding claim 6, the prior art does not teach or fairly suggest a penis device including a main body with a fitted portion and an elastic support ring configured to elastically bias the penis in an extension direction.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent publications 2014/0206932, 2009/0287041 and 2016/0151226 teach related penile traction devices using a band attached to the body but does not include an additional elastic traction part providing traction to move the glans forward.
	US Patent 4,429,689 teaches a penis support including a plurality of ring shapes but does not teach the ring shapes providing a traction force for moving the glans forward.
US Patent application publication 2006/0243283 teaches a penile stretching device including rings, but the rings do not provide an elastic force to the penis to move the glans in the desired direction.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725. The examiner can normally be reached MaxiFlex; M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791